29 F.3d 645
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.NAKAJIMA ALL CO., LTD., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee,andSmith Corona Corporation, Defendant.
No. 94-1152.
United States Court of Appeals, Federal Circuit.
June 17, 1994.

Before NIES, Circuit Judge.
ON MOTION
ORDER
NIES, Circuit Judge.


1
Nakajima All Co., Ltd. and the United States jointly move for vacatur of the judgment of the Court of International Trade (No. 91-12-00853) and to remand with instructions to the trial court to dismiss as moot.*


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
The motion is granted.  The Court of International Trade's judgment is vacated and the case is remanded to the Court of International Trade with instructions to dismiss as moot.



*
 The parties state that they learned from the Customs Service that the entries of merchandise at issue in this case have been liquidated without assessment of antidumping duties